Citation Nr: 0515623	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  99-15 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1969, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1999 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

On October 16, 2002, the veteran testified at an electronic 
(videoconference) hearing before a Veterans Law Judge.  On 
March 16, 2005, he testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  Transcripts of 
those hearings are of record.

In July 2003, the Board remanded this case to the RO for 
further development of the evidence.  In July 2004, the Board 
remanded the case for procedural reasons.  The case was most 
recently returned to the Board in March 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide, in pertinent part, that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The United States 
Court of Appeals for Veterans Claims (Court) has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f) (2004).

With regard to the third PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2004).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2004). 

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

38 C.F.R. § 4.125 (2004) provides that a diagnosis of a 
mental disorder shall conform to the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  

The DSM-IV diagnostic criteria for PTSD are:  

A.  The person has been exposed to a 
traumatic event in which both of the 
following were present:  (1) The person 
experienced, witnessed, or was confronted 
with an event or events that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of self or others and (2) the 
person's response involved intense fear, 
helplessness, or horror.  

B.  The traumatic event is persistently 
re-experienced in one or more of the 
following ways:  (1) Recurrent and 
intrusive distressing recollections of 
the event, including images, thoughts, or 
perceptions.  (2) Recurrent distressing 
dreams of the event.  (3) Acting or 
feeling as if the traumatic event were 
recurring (includes a sense of reliving 
the experience, illusions, 
hallucinations, and dissociative 
flashback episodes, including those that 
occur on awakening or when intoxicated).  
(4) Intense psychological distress at 
exposure to internal or external cues 
that symbolize or resemble an aspect of 
the traumatic event.  (5) Physiological 
reactivity on exposure to internal or 
external cues that symbolize or resemble 
an aspect of the traumatic event.  

C.  Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present 
before the trauma), as indicated by three 
or more of the following:  (1) Efforts to 
avoid thoughts, feelings, or 
conversations associated with the trauma 
(2) efforts to avoid activities, places, 
or people that arouse recollections of 
the trauma (3) inability to recall an 
important aspect of the trauma (4) 
markedly diminished interest or 
participation in significant activities 
(5) feeling of detachment or estrangement 
from others (6) restricted range of 
affect (for example, unable to have 
loving feelings) (7) sense of a 
foreshortened future (for example, does 
not expect to have a career, marriage, 
children, or a normal life span).  

D.  Persistent symptoms of increased 
arousal (not present before the trauma), 
as indicated by two or more of the 
following:  (1) Difficulty falling or 
staying asleep (2) irritability or 
outbursts of anger (3) difficulty 
concentrating (4) hypervigilance (5) 
exaggerated startle response.  

E.  Duration of the disturbance (symptoms 
and criteria B, C, and D) is more than 
one month.  

F.  The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.  

In the instant case, it is not in dispute that the veteran 
did not engage in combat with the enemy during his service in 
Vietnam.  Therefore, the requirements for service connection 
for PTSD in his case would include credible supporting 
evidence that a claimed in-service stressor occurred and a 
diagnosis of PTSD based on a verified stressor.  See 
38 C.F.R. § 3.304(f) (2004); Moreau, Cohen, supra.

Based on statements which the veteran had made to VA, 
following the July 2003 Board remand, VA's Tiger Team Remand 
Unit made requests to the United States Armed Services Center 
for Unit Records Research (CURR) that an attempt be made 
through research of official unit records to verify four (4) 
incidents which the veteran had claimed as his in-service 
stressors.  The VA Tiger Team listed the claimed stressors as 
follows:

(1) A B-57 Canberra jet crashed in Nha Trang, South Vietnam; 
when the plane crashed, the bombs onboard exploded; Sergeant 
First Class [redacted] died in this incident;
(2) In December 1965, a Specialist-5 in the veteran's unit, 
the 584th Engr Company (LE), 864th Engr Bn, United States 
Army, with the last name [redacted], was pinned between two 
trucks resulting in the loss of his legs;
(3) In September/October 1965, when the veteran was assigned 
to the 101st Airborne Division, bodies of South Vietnamese 
special forces, some badly mutilated, were hanging on a 
perimeter fence across from Highway One near Nha Trang; and
(4) In December 1965, at Nha Trang, a member of the veteran's 
unit, the 584th Engr Company (LE), 864th Engr Bn, named [redacted] 
[redacted] shot off his foot after getting a "Dear John" 
letter.

Of the claimed incidents listed by the VA Tiger Team, CURR 
reported in its response to VA that official unit records 
verified that: an incident occurred on August 6, 1965, in 
which an Air Force B-57 aircraft crashed after having been 
hit by hostile ground fire; five Air Force members were 
injured in the crash, and three other Air Force members were 
injured when a bomb exploded while they were trying to 
extinguish a fire caused by the crashed aircraft; Sergeant 
First Class [redacted] died due to this incident; and the 
wounding of any members of the veteran's unit in this 
incident was not verified.

With regard to stressor (2) listed by the VA Tiger Team, the 
veteran testified at the hearing in March 2005 that Spec. 5 
[redacted] lost one leg, not two in the incident.

With regard to stressor (4) listed by the VA Tiger Team, the 
veteran has provided different names for the service member 
who allegedly shot his foot.  At the hearing in October 2002, 
the veteran testified that the individual's first name was 
[redacted] and he did not remember his last name.  (Transcript 
page 18.)  In April 2003, the veteran submitted copies of 
Army morning reports in support of his claims.  The Board 
notes that the quality of the copies is poor and the dates 
are not visible.  One morning report submitted by the veteran 
has an entry that a service member named [redacted]
was transported to a service department at Nha Trang.  At a 
VA mental disorders examination in December 2003, the veteran 
indicated to the examiner that the individual in stressor (4) 
listed by the VA Tiger Team had the last name "[redacted]".  At 
the hearing in March 2005, the veteran testified that the 
individual in stressor (4) listed by the VA Tiger Team was 
Spec. 5 "[redacted]".

In his testimony at the hearing in March 2005, the veteran 
stated that the dead bodies referred to in stressor (3) 
listed by the VA Tiger Team in its 2003 request to CURR were 
enemy combatants.  

At the VA mental disorders examination in December 2003, the 
veteran told the examiner that he did not witness the plane 
crash in the incident on August 6, 1965, which was verified 
by CURR or assist in the clean up.  He also told the examiner 
he had almost been killed in Vietnam when a plane "dropped 
its load" two blocks from where he was.  The examiner 
reported that the veteran was apparently referring the plane 
crash incident verified by CURR.  

A review of the veteran's claims file reveals that the record 
does not contain a diagnosis of PTSD based on the one claimed 
in-service stressor verified by CURR (the plane crash and its 
aftermath on August 6, 1965).  At a VA mental disorders 
examination in March 1999, PTSD was not diagnosed.  A VA 
hospital summary in June 1996 reported a diagnosis of PTSD 
and a staff psychiatrist at a VA mental health clinic 
diagnosed PTSD in August 2000, but there is no indication in 
the record that those diagnoses were based on symptomatology 
related to the verified incident of August 6, 1965, and, 
indeed, the June 1996 VA hospital summary and the August 2000 
VA mental health clinic treatment note do not refer to any 
stressors.  At a VA mental disorders examination in December 
2003, PTSD was not diagnosed, and the examiner reported that 
the veteran did not meet the criteria for a diagnosis of PTSD 
either in terms of a reported stressor or in terms of 
presenting symptomatology.  

The Board notes that CURR's response to the VA Tiger Team's 
request to attempt to verify the listed stressors was 
incomplete.  CURR's response was silent as to whether 
stressors (2), (3), and (4) listed by the VA Tiger Team could 
be verified by research of official unit records.  Although 
CURR's silence in its response to VA concerning those claimed 
stressors may have been intended to mean that the stressors 
could not verified, the Board finds that VA's duty to assist 
pursuant to the VCAA requires that VA obtain clarification 
from CURR of its response.  In addition, the various 
statements which the veteran has made which differ from or 
modify the information listed in the VA Tiger Team's list of 
claimed stressors forwarded to CURR in 2003 should be 
provided to CURR as part of another request that CURR report 
to VA whether any incident claimed by the veteran as an in-
service stressor (other than the plane crash on August 6, 
1965) can be verified by research of official unit records, 
and this case will be remanded for that purpose.  

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should request that CURR 
report whether the incidents listed in 
the VA Tiger Team's 2003 requests and 
which are set forth above as stressors 
numbered (2), (3), and (4) are verified 
as having occurred as described by the 
veteran after research of official unit 
records.  In making this request to CURR, 
the AMC should inform CURR of the various 
statements in the record of this case 
which the veteran has made (as set forth 
above in this REMAND) which differ from 
the descriptions of the incidents or the 
identity of persons involved in the 
claimed incidents which were listed in 
the VA Tiger Team's 2003 request for 
information.  CURR's response should be 
associated with the other evidence in the 
veteran's claims file.

2.  If and only if CURR reports that an 
incident claimed by the veteran as an in-
service stressor (which has not 
previously been verified by CURR) has 
been verified by research of unit 
records, the AMC should arrange for the 
veteran to be seen by a VA psychologist 
who should conduct appropriate diagnostic 
studies, including the Minnesota 
Multiphasic Personality Inventory 
evaluation with PTSD sub scale testing, 
to determine the nature and extent of any 
psychiatric disability which may be 
present, and the veteran should be 
scheduled for any further indicated 
psychological testing.  In the event that 
CURR does not verify a stressor, the AMC 
should not undertake any additional 
development but should return the case to 
the Board for further appellate review.

3.  If and only if CURR reports that an 
incident claimed by the veteran as an in-
service stressor (which has not 
previously been verified by CURR) has 
been verified by research of unit 
records, the AMC should arrange for the 
veteran to undergo a VA psychiatric 
examination.  It is imperative that the 
claims file and a separate copy of this 
REMAND be made available to and reviewed 
by the examiner.  The AMC should advise 
the examiner that, in determining whether 
or not the veteran has PTSD under the 
diagnostic criteria of DSM-IV as set 
forth above due to an in-service 
stressor, only the verified history 
detailed in the reports provided by CURR 
may be relied upon.  If the examiner 
believes that PTSD was caused by an in-
service stressor, the examiner must 
identify which stressor detailed in 
CURR's reports is responsible for the 
conclusion.  Any opinion expressed must 
be accompanied by a rationale.  If the 
examining psychiatrist's diagnosis 
differs from the diagnosis rendered by 
the examining psychologist, the examiners 
must reconcile the differing diagnoses.  
The examination reports should be typed.

4.  Following completion of the 
foregoing, the AMC should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  In particular, the AMC should 
review the VA psychiatric examination 
report to verify that any diagnosis of 
PTSD was based on a verified history.  If 
the examiner relied upon a history which 
was not verified, the examination report 
must be returned as inadequate for rating 
purposes.  The Board emphasizes that the 
Court has held that a diagnosis of PTSD, 
related to service, based on an 
examination which relied upon an 
unverified history is inadequate.  See 
West v. Brown, 7 Vet. App. 70, 77-8 
(1994).  

5.  The AMC should then re-adjudicate the 
veteran's claim for service connection 
for PTSD based on consideration of all of 
the evidence of record.  If the benefit 
sought on appeal is denied, the AMC 
should provide the veteran and his 
representative a supplemental statement 
of the case.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matter which the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


